DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed February 15, 2022 has been entered.
Claims 1-3, 6 and 8 are cancelled.
Claims 4-5, 7 and 9-20 are pending.
Election/Restrictions
Applicant's election with traverse of Group IV, claims 9-20 in the reply filed on February 15, 2022 is acknowledged.  The traversal is on the ground(s) that the claims all have the same or corresponding special technical feature of affecting the expression level of the fertility restoration gene TaMS7 in a plant.  This is not found persuasive because the determination of lack of unity in the present claim set is based on the claims being drawn to alternatives of chemical compounds where there is no significant structural element shared by all of the alternatives, as stated in the requirement.
The requirement is still deemed proper and is therefore made FINAL.
In addition, applicants have elected the following species:
1) SEQ ID NO: 1
2) the pollen inactivation gene: maize alpha-amylase
3) the screening gene: chloramphenicol-resistant gene

Information Disclosure Statement
	The IDS filed November 8, 2019 has been considered with the exception of foreign documents for which no translation has been provided.  These citations are lined through.
Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  the claim language is wordy and lacks clarity.  It is suggested that the claim be amended to recite in part (a), lines 1-2, “producing a maintainer line by transforming an ms7 male sterile line with a vector that comprises”. Appropriate correction is required.
Claim 14 is objected to for reciting “claim 9-“.  The dash should be deleted.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 15, and claims 10-14 and 16-20 dependent thereon, are indefinite in the recitation of “ms7 male sterile” with regard to a plant line and “TaMS7” and “TAMS7” with regard to a gene, given that names are arbitrary, and the specification fails to define these names.
Claims 12-14 and 17-20 are indefinite in the use of “preferably” and “more preferably”, since it is unclear if these recited genes following the word “preferably” are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to methods of producing or propagating a male sterile line of any plant species by obtaining a maintainer line by transforming any ms7 male sterile line with a vector comprising: a TaMS7 fertility restoration gene, a pollen inactivation gene, and a screening gene; selfing the maintainer line plants to produce a male sterile line without the vector and a maintainer line seed containing the vector, or pollinating ms7 male sterile line plants with the pollen of the maintainer line to propagate seeds of the ms7 male sterile line.  The specification only discloses transforming wheat mutants with one of SEQ ID NO: 1, 2 or 3 in combination with a pollen inactivator gene and a marker gene.  Yet, the claims are drawn to a method of transforming any male sterile plant line of any species with any fertility restoration gene identified as TaMS7 in combination with a pollen inactivator gene and a marker gene. The claims are drawn to a large genus of possible genes and genotypes, yet only wheat mutants transformed with SEQ ID NO: 1, 2 or 3 have been disclosed.  The specification does not disclose the structural features required to describe the genus claimed.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
  

Claim Rejections - 35 USC § 112
Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claims are drawn to methods of producing or propagating a male sterile line of any plant species by obtaining a maintainer line by transforming any ms7 male sterile line with a vector comprising: a TaMS7 fertility restoration gene, a pollen inactivation gene, and a screening gene; selfing the maintainer line plants to produce a male sterile line without the vector and a maintainer line seed containing the vector, or pollinating ms7 male sterile line plants with the pollen of the maintainer line to propagate seeds of the ms7 male sterile line.  However, the specification does not describe what constitutes an ms7 male sterile line or how to make it, and only provides a limited number of examples of TaMS7 fertility restoration genes having nucleotide sequences of SEQ ID NO: 1-6 encoding the amino acid sequences of SEQ ID NO: 7-9 from Triticum aestivum.
Since the ms7 male sterile plant is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a plant is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof.  The specification does not disclose a repeatable process to obtain the exact same plant in each occurrence and it is not apparent if such a plant is readily available to the public.  If a deposit of seed is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(a) during the pendency of the application, access to the invention will be afforded to the Commisioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;  	
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PGPub 2015/0353958 A1).
The claims are drawn to methods of producing or propagating a male sterile line of any plant species by obtaining a maintainer line by transforming any ms7 male sterile line with a vector comprising: a TaMS7 fertility restoration gene; a pollen inactivation gene; and a screening gene; and a promoter that drives expression in male gametes; and further selfing the maintainer line plants to produce a male sterile line without the vector and a maintainer line seed containing the vector, or pollinating ms7 male sterile line plants with the pollen of the maintainer line to propagate seeds of the ms7 male sterile line.  
Tang et al teach a methods of producing or propagating a male sterile line of any plant species by obtaining a maintainer line by transforming any ms7 male sterile line with a vector comprising: a fertility restoration gene having 92.4% sequence similarity to SEQ ID NO: 1 (see sequence alignment below); a pollen inactivation gene, such as a DAM methylase; and a screening gene, such as a fluorescent protein gene; and a promoter that specifically drives expression in the male gametes, such as the PG47 promoter; and further selfing the maintainer line plants to produce a male sterile line without the vector and a maintainer line seed containing the vector, or pollinating male sterile line plants with the pollen of the maintainer line to propagate seeds of the male sterile line (see paragraphs 49, 76-98, 104-107 and 134, at least).  
Tang et al do not specifically teach a fertility restoration gene named TaMS7 and a male sterile line named ms7.
Given the recognition of those of ordinary skill in the art of the value of producing a male sterile plant line by obtaining a maintainer line by transforming a male sterile line with a vector comprising: a fertility restoration gene; a pollen inactivation gene; and a screening gene; and a promoter that drives expression in male gametes, as taught by Tang et al, and the particular name of the fertility restoration gene and male sterile plant line would be a matter of choice which would not confer patentable distinction to the claimed invention.  Thus, the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary.


Alignment with SEQ ID NO: 1
RESULT 7
US-14-439-565B-10
; Sequence 10, Application US/14439565B
; Publication No. US20150353958A1
; GENERAL INFORMATION
;  APPLICANT: SHENZHEN INSTITUTE OF MOLECULAR CROP DESIGN
;  APPLICANT:HUNAN WANGHUA AGRICULTURAL BIOTECHNOLOGY CO., LTD
;  APPLICANT:SHENZHEN XINGWANG BIOSEED CO., LTD
;  APPLICANT:XINGWANG INVESTMENT CO., LTD
;  APPLICANT:TANG, Xiaoyan et al.
;  TITLE OF INVENTION: FERTILITY GENE AND USE THEREOF
;  FILE REFERENCE: 2010-001 NATL
;  CURRENT APPLICATION NUMBER: US/14/439,565B
;  CURRENT FILING DATE: 2015-04-29
;  PRIOR APPLICATION NUMBER: PCT/CN13/86657
;  PRIOR FILING DATE: 2013-11-07
;  PRIOR APPLICATION NUMBER: 201210445558.1
;  PRIOR FILING DATE: 2012-11-09
;  NUMBER OF SEQ ID NOS: 42
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 2285
;  TYPE: DNA
;  ORGANISM: Hordeum vulgare
US-14-439-565B-10

  Query Match             85.9%;  Score 1652;  DB 59;  Length 2285;
  Best Local Similarity   92.4%;  
  Matches 1809;  Conservative    0;  Mismatches  105;  Indels   44;  Gaps    5;

Qy          1 ATGGCACTTGGCCGCGCGAGATCGCCGGCGCTGGTGCTCGCCGCCGCCGTCCTTGGCGCG 60
              |||||||||||||||||||||||||||||||||||||| | |||||||||||||||| ||
Db        329 ATGGCACTTGGCCGCGCGAGATCGCCGGCGCTGGTGCTAGTCGCCGCCGTCCTTGGCTCG 388

Qy         61 CTCTGCGTCGTCGCGCTCTCGGAGGATGGTGCGTGTGTTC--------GGGGTTTTGCAT 112
              |||||| ||||||| ||||||||||||||||||| || ||        ||  |||     
Db        389 CTCTGCATCGTCGCACTCTCGGAGGATGGTGCGTATGCTCACCTGCATGGTTTTTCTGGG 448

Qy        113 GTCAGCTAGTACGGAGTACGTGCCTGTGTCTGTTATCATGATCAATGACCGATG------ 166
              |         |  |  ||||||| ||||| |  | ||||||||  ||  |  ||      
Db        449 GGGTTTGGACATCGGCTACGTGCGTGTGTGTTCTGTCATGATCGTTGGACATTGTGATGA 508

Qy        167 ------------GTGGCGTGCGTGTGCAGAGCAACTGGAGAACCTGCGGTTCGTGCAGCA 214
                          |  | | | |||||||||||||||||||||||||||||||||||||||
Db        509 CCAAAATGGTGTGCCGTGCGTGTGTGCAGAGCAACTGGAGAACCTGCGGTTCGTGCAGCA 568

Qy        215 CGCGCAGGACGCGCCGCTGGTGTCGCACTACAACTACATCGTGGTGGGCGGCGGCACGTC 274
              ||||||||||||||||||||||||||||| ||||||||||||||| ||||||||||||||
Db        569 CGCGCAGGACGCGCCGCTGGTGTCGCACTTCAACTACATCGTGGTCGGCGGCGGCACGTC 628

Qy        275 CGGGTGCCCGCTGGCGGCGACGCTGTCGGAGCACTCGCGGGTGCTGCTGCTGGAGCGCGG 334
              ||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        629 CGGGTGCCCGCTGGCGGCGACGCTGTCGGAGCACTCGCGGGTGCTCCTGCTGGAGCGCGG 688

Qy        335 GGGCCTCCCCTACCGCAACATGTCCAACCAGGAGCACTTCACGGACGCGCTGGCCGACAC 394
              |||||||||||||||||||||||| |||||||||||||||||||||||||||||||||||
Db        689 GGGCCTCCCCTACCGCAACATGTCGAACCAGGAGCACTTCACGGACGCGCTGGCCGACAC 748

Qy        395 GTCGCTGGCGTCCCCGGCGCAGCGGTTCGTGTCCACGGACGGCGTGGTGAACGCGCGGGC 454
              |||||||||||||||||||||||||||| | || ||||||||||||||||||||||||||
Db        749 GTCGCTGGCGTCCCCGGCGCAGCGGTTCATCTCGACGGACGGCGTGGTGAACGCGCGGGC 808

Qy        455 GCGGGTGCTGGGCGGCGGGAGCTGCCTCAACGCCGGGTTCTACACGCGGGCCAGCAACGA 514
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        809 GCGGGTGCTGGGCGGCGGGAGCTGCCTCAACGCCGGGTTCTACACGCGGGCCAGCAACGA 868

Qy        515 GTACGTGCGCACGGCCGGGTGGGACGCCGGCCTCGTCAACTCGTCGTACCGGTGGGTGGA 574
              |||||||||||||||||||||||||||| | || || |||||||||||||||||||||||
Db        869 GTACGTGCGCACGGCCGGGTGGGACGCCAGGCTGGTGAACTCGTCGTACCGGTGGGTGGA 928

Qy        575 GCGCGCGCTGGTGTTCCGCCCGGACGTGCCGCCGTGGCAGGCCGCGCTCCGGGACGCGCT 634
              |||||||||||||||||| || ||||||||||||||||||||||||||||||||||||||
Db        929 GCGCGCGCTGGTGTTCCGGCCCGACGTGCCGCCGTGGCAGGCCGCGCTCCGGGACGCGCT 988

Qy        635 GCTGGAGGCCGGCGTCACCCCCGACAACGGCTTCACCTTCGACCACGTCACGGGGACCAA 694
              ||||||||||||||||||||| || ||||| ||||||||||||||||| |||||||||||
Db        989 GCTGGAGGCCGGCGTCACCCCGGATAACGGATTCACCTTCGACCACGTGACGGGGACCAA 1048

Qy        695 GATCGGCGGCACCATCTTCGACAACAACGGGCAGCGCCACACGGCCGCCGACTTCCTCCG 754
              |||||||||||||||||||||||||||||||||||| ||||| |||||||||||||||||
Db       1049 GATCGGCGGCACCATCTTCGACAACAACGGGCAGCGGCACACCGCCGCCGACTTCCTCCG 1108

Qy        755 GCACGCCCGGCCGCGGGGGCTCACCGTGGTGCTCTACGCCACGGTGTCGCGGGTCCTGTT 814
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db       1109 GCACGCCCGGCCGCGGGGGCTCACCGTGGTGCTCTACGCCACGGTGTCGCGGATCCTGTT 1168

Qy        815 CAGGAGCCAGGAGGGGGTGCCGTACCCGGTGGCGTACGGGGTGGTGTTCGCGGACCCGCT 874
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1169 CAGGAGCCAGGAGGGGGTGCCGTACCCGGTGGCGTACGGGGTGGTGTTCGCGGACCCGCT 1228

Qy        875 GGGGGTGCAGCACCGGGTGTACCTCCGGGACGGGGGCAAGAACGAGGTGATCCTGTCGGC 934
              ||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||
Db       1229 GGGGGTGCAGCACCGGGTGTACCTCCGGGACGGGGCCAAGAACGAGGTGATCCTGTCGGC 1288

Qy        935 GGGGACGCTGGGGAGCCCGCAGCTGCTGATGCTGAGCGGCGTGGGCCCGCAGGTGCACCT 994
              |||||||||||||||||||||||||||||||||||||||||| |||||||||| ||||||
Db       1289 GGGGACGCTGGGGAGCCCGCAGCTGCTGATGCTGAGCGGCGTCGGCCCGCAGGCGCACCT 1348

Qy        995 GGAGGCGCACAGCATCCAGGTGCTGGTGGACCAGCCCATGGTCGGGCAGGGCGTGGCCGA 1054
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db       1349 GGAGGCGCACGGCATCCAGGTGCTGGTGGACCAGCCCATGGTCGGGCAGGGCGTGGCCGA 1408

Qy       1055 CAACCCCATGAACTCGGTCTTCATCCCGTCGCCGGTGCCGGTGGGGCTGTCCCTGGTGCA 1114
              ||||||||||||||||||||||||||||||||| ||||| |||||||| |||||||||||
Db       1409 CAACCCCATGAACTCGGTCTTCATCCCGTCGCCCGTGCCCGTGGGGCTCTCCCTGGTGCA 1468

Qy       1115 GGTCGTCGGGATCACCAAGTCCGGCAGCTTCATCGAGGGCGTGAGCGGCTCCGAGTTCGG 1174
              ||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1469 GGTGGTCGGGATCACCAAGTCCGGCAGCTTCATCGAGGGCGTGAGCGGCTCCGAGTTCGG 1528

Qy       1175 CATCCCGGTGTCCAACGGCGCCCGCCGGCTGGCCAGCTTCGGGCTCTTCTCCCCGCAGAC 1234
              ||||||||||||  ||||||||||||| || |||| |||||| |||||||| || |||||
Db       1529 CATCCCGGTGTCGGACGGCGCCCGCCGCCTCGCCAACTTCGGCCTCTTCTCGCCCCAGAC 1588

Qy       1235 CGGGCAGCTCGGCACGCTGCCGCCGGGGCAGAGGACGCCGGAGGCGCTGCAGCGCGCGGC 1294
              ||||||||||||||||||||||||||| |||||||||||||||||||||||||| |||||
Db       1589 CGGGCAGCTCGGCACGCTGCCGCCGGGCCAGAGGACGCCGGAGGCGCTGCAGCGGGCGGC 1648

Qy       1295 GGAGGCGATGCGGCGGCTGGACAGGCGGGCGTTCCGGGGCGGCTTCATCCTGGAGAAGAT 1354
              |||||||||| ||||||||||| |||||||||||||||||||||||||||||||||||||
Db       1649 GGAGGCGATGAGGCGGCTGGACCGGCGGGCGTTCCGGGGCGGCTTCATCCTGGAGAAGAT 1708

Qy       1355 CCTGGGGCCGGTGTCGACGGGGCACATCGAGCTGCGCAGCACCGACCCGCGCGCCAACCC 1414
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db       1709 CCTGGGGCCGGTGTCGACGGGGCACATCGAGCTGCGCACCACCGACCCGCGCGCCAACCC 1768

Qy       1415 GGCCGTGACCTTCAACTACTTCCAGGAGGCGGAGGACCTGGAGCGGTGCGTCCGGGGGAT 1474
              |||||| |||||||||||||||||||||||||||||||||||||||||||| ||||||||
Db       1769 GGCCGTCACCTTCAACTACTTCCAGGAGGCGGAGGACCTGGAGCGGTGCGTGCGGGGGAT 1828

Qy       1475 CCAGACGATCGAGCGGGTGATCCAGTCGCGCGCCTTCTCCAACTTCACCTACGCCAACAC 1534
              |||||| |||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db       1829 CCAGACCATCGAGCGGGTGATCCAGTCGCGCGCATTCTCCAACTTCACCTACGCCAACAC 1888

Qy       1535 CACCGTGGAGTCCATCTTCACCGACTCGGCCAACTTCCCCGTCAACCTGCTGCCGCGCCA 1594
              |||||| ||||||||||||||||||||||||||||||||||||||||| |||||||| ||
Db       1889 CACCGTCGAGTCCATCTTCACCGACTCGGCCAACTTCCCCGTCAACCTTCTGCCGCGGCA 1948

Qy       1595 CGTCAACGACTCCCGCTCGCCGGAGCAGTACTGCAGGGAGACCGTCATGACCATCTGGCA 1654
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1949 CGTCAACGACTCCCGCTCGCCGGAGCAGTACTGCAGGGAGACCGTCATGACCATCTGGCA 2008

Qy       1655 CTACCACGGCGGGTGCCACGTCGGCGCCGTCGTCGACGACAACTACCGGGTGTTCGGGGT 1714
              |||||||||||| ||||||||||| |||||||||||||||||||||||||||||||||||
Db       2009 CTACCACGGCGGCTGCCACGTCGGAGCCGTCGTCGACGACAACTACCGGGTGTTCGGGGT 2068

Qy       1715 CAGGGGGCTCAGGGTCATCGACAGCTCCACCTTCAGGTACTCCCCCGGCACCAACCCGCA 1774
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2069 GGGGGGGCTCAGGGTCATCGACAGCTCCACCTTCAGGTACTCCCCCGGCACCAACCCGCA 2128

Qy       1775 GGCCACCGTCATGATGCTCGGCAGGTAAACGCAACTCTCAAATCACCCCCGCAATTATAC 1834
              |||||||||||||||||||||||||||||| | |          ||||  ||||||||||
Db       2129 GGCCACCGTCATGATGCTCGGCAGGTAAACACCA---------GACCCTTGCAATTATAC 2179

Qy       1835 TGATC----TGAATGAACTCAACTAACACAACTGTTGTAAATC-----TGTACAGGTATA 1885
              |||||    ||||||||||| |||||||| |  ||| ||||||     ||||||||||||
Db       2180 TGATCTGAATGAATGAACTCGACTAACACGAACGTTATAAATCTGGTATGTACAGGTATA 2239

Qy       1886 TGGGCATAAAGATTCAGGCCGAGAGATGGAGGAAATGA 1923
              ||||||||||||||||||||||||||||||||||||||
Db       2240 TGGGCATAAAGATTCAGGCCGAGAGATGGAGGAAATGA 2277



Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662